                        Case 1:20-cv-10832-AT Document 5 Filed 12/23/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


          Securities and Exchange Commission                       )
                             Plaintiff                             )
                                v.                                 )      Case No.   20 Civ. 10832
                    Ripple Labs, Inc., et al.                      )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Securities and Exchange Commission                                                                                   .


Date:          12/23/2020                                                                     /s/Dugan Bliss
                                                                                             Attorney’s signature


                                                                                           Dugan Bliss DB1978
                                                                                         Printed name and bar number
                                                                                             Brookfield Place
                                                                                        200 Vesey Street, Suite 400
                                                                                          New York, N.Y. 10281

                                                                                                   Address

                                                                                              blissd@sec.gov
                                                                                               E-mail address

                                                                                              (212) 336-0971
                                                                                              Telephone number



                                                                                                FAX number


            Print                        Save As...                                                                    Reset
